

Exhibit 10.44


No. Luo Yin (2010) Nian [Zhengzhou Fen] Hang Ge Zui Gao Bao Zi 100202D210001000B


MAXIMUM AMOUNT PERSONAL GUARANTEE CONTRACT
 
(For Corporation)
 
BANK OF LUOYANG CITY

 
 

--------------------------------------------------------------------------------

 

Guarantor: Wang Xinshun


Creditor: Zhengzhou Branch of the Bank of Luoyang


 
In order to ensure the realization of the credits of the creditors the guarantor
intends to provide the security of the series debt, for the Debtor Henan
Shuncheng Group Coal Coke Co. Ltd., under the principal contract entered into by
the both parties. The guarantor and the creditor, upon consensus relevant laws
and regulation and other relevant laws and regulations, enter into this contract
(in order to execute and comply with the agreement).


Article 1  The principal credit to be secured hereunder refers to the credits
incurred by the continuous loan, bank of acceptance, discount and guarantee
letter released by the creditor, of which the maximum amount is RMB
20,000,000.00 and interest (including compound interest and penalty interest),
liquidated damages, damage awards and expenses incurred due to the realization
of credit by the creditor (including but not limited to expenses or fees of
litigation, arbitration, property preservation, assessment, auction, execution
and business travel), from January 28, 2010 to January 27, 2011.


Article 2   The guarantors shall bear the joint and several guarantee
liabilities.


Article 3   At any time of the aforementioned period, as long as the remaining
sum of the credits, which the debtor has not repaid to the creditor, has not
exceeded the maximum amount hereunder, the creditor can continuously and
repeatedly grant loans to the debtor and to grant other bank loans, and the
guarantor shall provide the continuous and joint guarantee to the creditor
within the maximum amount to the credits due to the loan released by the
creditor, no matter the times and amount of every time nor the implementation
expiration date of each loan exceeding the aforesaid the period.


Article 4     Within the period of the Article 1 the principal contract shall be
the series contracts, agreements and other legal documents entered into by and
between the creditor and the debtor to form creditor’s right and debt
relationship.


Article 5      Within the duration provided herein and maximum amount, when the
creditor releases loan or provides other credits, the security procedure may not
be handled case by case.

 
 

--------------------------------------------------------------------------------

 

Article 6      Duration of the guarantee: two years commencing from the
expiration date of the implementation of each principal debt.
In the event that the creditor calls in the loan in advance in accordance with
the principal contract the duration of the guarantee shall be two years from the
second day of the notice issued by the creditor to the debtor for repayment.
Where the loan shall be repaid by installments according to the principal
contract, the duration of the guarantee shall be two years from the due date of
the whole loan.


Article 7      Warranties of the guarantor
7.1
To provide the relevant in accordance with the requirements of the creditor and
shall be liable of the authenticity, integrity and effectiveness of such
materials.

7.2
The guarantor shall actively cooperate with the creditor to supervise the usage
situation of the loan of the debtor.

7.3
In the event that the name, legal address, telephone number, mail address,
employer and income situation is changed it shall notice the creditor in writing
10 days in advance.

7.4
If the major incidents of the guarantor himself or his properties happens or the
guarantor involves in major economic disputes, which could influence his
security ability, the guarantor shall notice the creditor after 3 days.

7.5
During the period of the guarantee, the guarantor shall not provide the security
which exceed the security ability of the guarantor to any other party without
the written consent of the creditor, or provide the mortgage or lien on his
major assets for himself, which could influence the security ability under this
contract.

7.6
In the event that the creditor declares the expiration of the debt in advance or
termination of the contract, the guarantor shall bear the security liabilities
according to the requirements of the creditor.

7.7
As for all of the payable funds under the guarantee, the guarantor agrees that
the creditor withdraw the corresponding amount of funds from the bank account
(of Bank of Luoyang) of the guarantor.

7.8
The guarantor acknowledges that should the creditor and the debtor agree to
modify the provisions of this contract, such modifications shall be considered
to have obtained the consent of the guarantor and the guarantee responsibilities
of the guarantor shall not be affected due to such modifications.

7.9
During the duration of this guarantee in the event that the interest under the
principal contract is changed due to the adjustment of the specified interest of
the government such adjustment shall be considered to have obtained the consent
of the guarantor and the guarantee responsibilities of the guarantor shall not
be affected due to such adjustments.


 
 

--------------------------------------------------------------------------------

 

Article 8    The guarantee liabilities of the guarantor shall not be affected
due to the invalidity of the principal contract, which means that the
effectiveness of this guarantee contract is independent from that of the
principal contract. If the principal contract is verified to be invalid the
guarantor shall bear the joint liabilities of the debt incurred by repayment of
the properties or compensation for loss.


Article 9    Upon the effectiveness of this contract in the event that any
party, which fails to perform or partially fails to perform the obligations
hereunder, shall pay the damage equivalent to the amount of 10% of the total
amount under the guarantee scope and compensate all the loss incurred to the
other party.


Article 10  Other Clauses:                              /                       


Article 11  Any disputes arising out of, or in connection with the execution of
this contract shall be settled through the consultations between two parties;
where the agreements fail to be reached through such consultation, such disputes
shall be brought to the court which locates in the domicile of the creditor or
arbitration institution. During the period of the suit or arbitration, the
provisions not related to the resolution of disputes shall still continue to be
implemented.


Article 12   This contract has two originals, which are identical to each other
with each of the parties holding one copy. Each copy has the same legal effect.


The guarantor (seal) /s/ Wang Xinshun
The creditor (seal) [illegible]
   
ID number:
Legal Representative (Main
Responsible Officer) Authorized Agent:
Date: 28 January 2010
Date: 28 January 2010


 
 

--------------------------------------------------------------------------------

 
 